Citation Nr: 9924716	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-13 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than June 1, 1997, 
for a 100 percent rating for psychiatric disability.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel






INTRODUCTION

The veteran served on several periods of active duty to 
include from November 1990 to February 1992, with service in 
the Southwest Asia Theater of Operations, and from October 
1994 to July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran was discharged from service on July 14, 1995.

2.  The veteran's original claim for service connection for 
Gulf War-related illnesses was received at the RO on July 24, 
1995.

3.  The veteran was granted service connection for major 
depression with somatoform disorder in December 1997, and 
assigned a 70 percent rating with an effective date of July 
15, 1995.  The veteran's disability rating was increased to 
100 percent in April 1998, with an effective date of June 1, 
1997.

4.  Manifestations of the veteran's service-connected 
psychiatric disability, prior to June 1, 1997, included 
mildly to moderately pressured speech as well as logical and 
sequential thoughts, productive, collectively, of no more 
than severe overall impairment.  




CONCLUSION OF LAW

The requirements for an effective date earlier than June 1, 
1997, for a 100 percent rating for psychiatric disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110; 38 
C.F.R. §§ 3.400, 4.130, Diagnostic Code 9421-9434 (1998); 38 
C.F.R. §§ 4.7, 4.132, Diagnostic Code 9402 (1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

The veteran was discharged from his last period of active 
duty on July 14, 1995.  His claim for entitlement to service 
connection for several Gulf War-related disabilities was 
received at the RO on July 24, 1995, within one year of his 
discharge date.  The veteran was granted service connection 
for major depression with somatoform disorder in December 
1997, effective July 15, 1995, the day after his discharge 
from service.  

The veteran maintains that his disability should be at the 
100 percent level from the time he was discharged from 
service.  He contends that he has been unemployable since his 
discharge from service.  Any work that he did perform was 
erratic and only for short periods of time.  Employers were 
not able to accommodate his need to take time off due to his 
various symptoms.

The evidence considered at the time of the veteran's related 
grant of service connection included the report pertaining to 
his examination by VA in September 1995.  In conjunction with 
that examination, the veteran was noted to be well-groomed.  
He was difficult to engage in an interview as he maintained 
his own agenda and persistent need to discuss his medical 
problems  The veteran's behavior was unremarkable except for 
a tense posture.  His speech was mildly to moderately 
pressured and his mood was angry.  The veteran's affect was 
anxious, hostile at times and inappropriate at times.  He was 
mild to moderately dysphoric.  The veteran had logical and 
sequential thoughts with some tangentiality.  The thought 
content was remarkable for no hallucinations, suicidal 
ideation, or homicidal ideation.  The veteran denied paranoia 
and ideas of reference.  His memory was intact for immediate, 
short- and long-term recall.  His attention and concentration 
was decreased.  His insight was limited and judgment slightly 
impaired.  The examiner assigned a Global Assessment of 
Functioning (GAF) Score of 45.  The examiner also commented 
that the veteran was significantly impaired by both his 
perception of his physical problems and by his depression.

After being afforded another examination by VA in September 
1997, the veteran was granted service connection for major 
depression with somatoform disorder in December 1997, with 
the disability rating and effective dates as indicated above.  
In response to the veteran's submission, in February 1998, of 
an application for a total rating based on unemployability 
(TDIU), the rating for his psychiatric disability was 
increased to 100 percent, effective June 1, 1997, in a rating 
decision entered in April 1998.  On the face of his TDIU 
claim, the veteran listed several post-service employers, and 
designated May 1997 as the "date" that he last worked full 
time.  

Under the law, in the context of this issue, the effective 
date for an award of increased compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(2).  In substance, the question to be 
answered is whether an effective date earlier than June 1, 
1997, should be assigned relative to the 100 percent rating 
awarded in April 1998.  

In this case, the veteran has been evaluated under Diagnostic 
Codes 9421-9434, for major depression with somatoform 
disorder.  Effective November 7, 1996, the VA revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52,695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV).  61 Fed Reg. 52,700 (1996) (codified at 
38 C.F.R. § 4.125 (1998)).  The new criteria for evaluating 
service connected psychiatric disability were codified at 
newly designated 38 C.F.R. § 4.130 (1998).  The new rating 
criteria are sufficiently different from those in effect 
prior to November 7, 1996.  Nonetheless, in Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  

At the time service connection was granted, the amended 
regulations were in effect and were used to adjudicate the 
veteran's claim.  However, under Rhodan v. West, 12 Vet. App. 
55 (1998), for any date prior to November 7, 1996, the RO 
could not apply the revised mental disorder rating schedule 
to the veteran's claim and was required to apply the previous 
regulations for any time prior to the effective date of the 
change.  Id, at 57.  In light of Karnas, the Board will 
proceed to analyze the veteran's major depression with 
somatoform disorder claim under both sets of criteria to 
determine if one is more favorable to the veteran.

Since the RO has only rated the veteran's disability under 
the amended regulations, the Board has considered Diagnostic 
Code 9402, conversion disorder, for application.  38 C.F.R. 
§ 4.132 (1996).  The actual diagnostic code used is not of 
paramount importance as the rating criteria used to evaluate 
the disability remains that same for whichever code is 
selected.  Under Diagnostic Code 9402, a 70 percent rating is 
applicable where the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent rating 
is applicable where the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  The 
three criteria for a 100 percent criteria are independent of 
one another and only one need be met to be awarded a 100 
percent disability.  Johnson v. Brown, 7 Vet. App. 95, 99 
(1994).

Under the new criteria, Diagnostic Code 9421-9434, 38 C.F.R. 
§ 4.130 (1998), a 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessed rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is applicable where there is total occupation and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

In considering the veteran's claim for an effective date 
earlier than June 1, 1997, for a 100 percent rating for 
psychiatric disability, the Board will first address such 
matter with consideration of the above-stated criteria in 
effect prior to November 7, 1996.  With respect to such 
criteria, the Board is constrained to point out that there is 
no evidence even suggesting that his service-connected 
psychiatric disability was, at any time prior to June 1, 
1997, productive of the requisite total social inadaptability 
consistent with a 100 percent rating.  Indeed, as late as 
February 1998, based on his TDIU application of such date, 
the veteran apparently continued to work on occasion for 
individuals he himself described as "friends".  Further, 
impairment related to the veteran's service-connected 
psychiatric disability would not appear, at any time prior to 
June 1, 1997, to have occasioned the requisite total 
industrial inadaptability necessary for the assignment of a 
100 percent rating under the above-stated criteria in effect 
prior to November 7,1996.  In this regard, even ignoring that 
the veteran (by his own admission, based on the TDIU 
application) worked on a full-time basis as a painter through 
May 1997, the Board cannot overlook the consideration that 
the assigned GAF score on the occasion of the veteran's 
examination by VA in September 1995 was 45.  Inasmuch as an 
admittedly higher GAF in the range of 55-60 is still 
indicative, at least under DSM-III-R criteria, of only 
"moderate" industrial impairment, see Carpenter v. Brown, 8 
Vet. App. 240, 243 (1995), the Board is readily persuaded 
that a modestly lower GAF of 45 would, at best, be suggestive 
of "severe" industrial inadaptability and under no 
circumstances be representative of the requisite total 
industrial impairment necessary for a 100 percent rating 
under the criteria in effect prior to November 7, 1996.  In 
view of the foregoing observations, then, an effective date 
earlier than June 1, 1997, for a 100 percent rating for 
psychiatric disability, pursuant to the above-stated criteria 
in effect prior to November 7, 1996, is clearly not shown.

The Board is, in addition, of the opinion that entitlement to 
an effective date earlier than June 1, 1997, for a 100 
percent rating for psychiatric disability, pursuant to the 
above-cited revised criteria currently in effect is similarly 
not in order.  In reaching this conclusion, the Board would 
point out that, when examined by VA in September 1995, 
although the veteran's speech was mildly to moderately 
pressured, such characteristic, even if deemed to be 
circumstantial, circumlocutory, or stereotypical in nature, 
would even then be independently representative of pertinent 
impairment warranting only a 50 percent disability rating.  
See 61 Fed. Reg. 52, 695 (1996).  Further, although "neglect 
of personal appearance and hygiene", if shown, is 
independently characteristic of disability warranting a 70 
percent rating, the Board observes that the VA examiner in 
September 1995 described the veteran as being well-groomed in 
appearance.  Finally, while impaired abstract thinking, if 
shown, would still only be indicative of pertinent 
disablement warranting a 50 percent rating under the criteria 
currently in effect, see id., the Board is cognizant that, 
when the veteran was examined by VA in September 1995, the 
veteran's thoughts, though with some tangentiality, were 
described as being logical and sequential.  Given the 
foregoing, then, and in the apparent absence of any 
manifestation independently indicative of total disablement 
under the current criteria, the Board is well persuaded that 
entitlement to an effective date earlier than June 1, 1997, 
for a 100 percent rating for psychiatric disability, pursuant 
to the revised criteria, is not demonstrated.

Finally, relative to each promulgation of criteria considered 
in the foregoing adjudication, the Board has given 
consideration to the provisions of 38 C.F.R. § 4.7, which 
provide that, where there is a question as to which of two 
evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show, relative to the duration at issue and with 
respect to either promulgation of criteria, that the actual 
manifestations of the veteran's service-connected psychiatric 
disability more closely approximated those required for a 100 
percent rating.  38 C.F.R. § 4.7.  

In view of the reasoning advanced above, then, the Board 
concludes that the preponderance of the evidence is against 
the assignment of an effective date earlier than June 1, 
1997, for a 100 percent rating for psychiatric disability.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

ORDER

An effective date earlier than June 1, 1997, for a 100 
percent rating for psychiatric disability is denied. 


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals

 

